            Case 1:20-cr-00333-LTS Document 94 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No.    20 CR 333 -LTS

RICARDO RUIZ-SALINAS

                 Defendant.

-------------------------------------------------------x


                                                           ORDER

                 The change of plea hearing in this case is scheduled to proceed on July 22, 2021,

at 12:00 p.m. in Courtroom 17C. The parties’ attention is directed to the attached information

regarding courthouse entry, and to the Court’s policies regarding courthouse entry and COVID-

19 test reporting protocols, which are available on the Court’s website, at

https://www.nysd.uscourts.gov/covid-19-coronavirus.

                 The parties are directed to email Chambers at

SwainNYSDCorresp@nysd.uscourts.gov any documents they would like the Court to consider

during or in connection with the sentencing proceeding at least 24 hours in advance of the

proceeding. No hard copy documents will be accepted in the courtroom.

                 To access the audio feed of the conference, members of the press and public may

call 888-363-4734 and use access code 1527005# and security code #1452. Persons granted

remote access to proceedings are reminded of the general prohibition against photographing,

recording, and rebroadcasting of court proceedings. See Standing Order M-10-468, No. 21-MC-

45 (S.D.N.Y. Jan. 19, 2021). Violation of these prohibitions may result in sanctions, including




RUIZ-SALINAS - SCHED ORDER                                 VERSION JULY 21, 2021                     1
          Case 1:20-cr-00333-LTS Document 94 Filed 07/21/21 Page 2 of 2




removal of court issued media credentials, restricted entry to future hearings, denial of entry to

future hearings, or any other sanctions deemed necessary by the court.



       SO ORDERED.

Dated: New York, New York
       July 21, 2021

                                                              __/s/ Laura Taylor Swain_________
                                                              LAURA TAYLOR SWAIN
                                                              Chief United States District Judge




RUIZ-SALINAS - SCHED ORDER                        VERSION JULY 21, 2021                              2
